Title: To Benjamin Franklin from Jonathan Williams, Jr., 13 October 1772
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured sir
Boston October 13. 1772
I received your favour dated July 22 and am very happy that my Letter gave you satisfaction: I am only concern’d that the length and frequency of them, will be tedious and troublesome to You.
I am glad to find by your Letter just received for my Father, that you are well enough recovered from the Gout to be in the N England Coffee House.
In my last I acquainted you with the Death of my Brother, and in the same Letter gave you an Account of Henry’s unfaithfulness; I have now the pleasure to acquaint You, that he is still content with his Situation, and his Master seems satisfied with him, when I recieve my Indentures and your approbation, I shall take care to fix him with every customary Advantage: as I thought best not to bind him, till I heard from You. My Father is Just returned from a Journey in the Country, and if he has time will write by this Oppertunity but as the Ship is just going to sail he may be disappointed. With my most respectfull Compliments to all enquiring Friends I remain Your dutifull and affectionate Kinsman
J Williams Junr

Aunt Mecom and all Friends are well, the Year 73 is now so near at hand without the prospect of seeing You, that we begin to fear you will break through your Intention of visiting every ten Years.

 
Addressed: To / Doctr Franklin / London
